Citation Nr: 0318182	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  98-08 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa


THE ISSUE

Entitlement to an increase in a 10 percent rating for pelvic 
pain secondary to scar tissue from prior renal mobilization 
and pyeloplasty. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from January 1953 to March 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from a April 1998 RO rating decision which denied a 
rating in excess of 10 percent for pelvic pain secondary to 
scar tissue from prior renal mobilization and pyeloplasty.  
The veteran had an RO hearing and failed to report for a 
requested Board hearing. 


FINDINGS OF FACT

The veteran's pelvic pain secondary to scar tissue from prior 
renal mobilization and pyeloplasty is productive of 
disability which does not exceed that of a tender and painful 
scar or moderate adhesions of the peritoneum.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for pelvic 
pain secondary to scar tissue from prior renal mobilization 
and pyeloplasty have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7301, 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had active service in the U.S. Army from January 
1953 to March 1959.

The record reflects that in January 1992 the veteran was 
diagnosed with transitional cell carcinoma of the right renal 
pelvis.  He underwent right nephrectomy with bench surgery 
and autotransplantation of the right kidney.  Subsequent 
attempts to examine the pyeloplasty were unsuccessful to the 
development of a vesicle pyelostomy stricture.  In August 
1993 the veteran underwent vesical pyelostomy revision and 
revision of nephrostomy.  

By May 1995 rating decision the RO granted compensation 
benefits under 38 U.S.C.A. § 1151 for pelvic pain secondary 
to scar tissue due to prior renal mobilization and 
pyeloplasty, performed in August 1993.  The RO assigned a 100 
percent temporary total rating, pursuant to 38 C.F.R. § 4.30, 
effective from August 20, 1993, followed by a 10 percent 
disability rating, pursuant to Diagnostic Code 7804, 
effective from October 1, 1993.  The RO noted that the 
stricture, which prevented examination of the right renal 
pelvic area by way of the cytoscope, was an unexpected and 
unforeseen event which ultimately led to a surgical procedure 
in August 1993 and there was no evidence showing that the 
veteran was advised that this was a possible risk of his 
January 1992 surgery (nephroureterectomy with auto-transplant 
for a grade 2 transitional cell carcinoma of the right renal 
pelvis).

Treatment records from the Omaha, Nebraska VA Medical Center 
dated from 1996 through 2003 show that the veteran received 
post-operative follow-up and treatment.  Although his 
surgical scars were noted, there was no indication of any 
additional functional limitations from the scars.

Received from the veteran in October 1997 was a claim for an 
increased rating.  The veteran claimed he had continual 
treatment and concerns about his kidney problems. 

On VA examination in November 1997 the veteran complained 
that since his surgery in August 1993 he had persistent right 
lower quadrant pain and tenderness and right scrotal 
tenderness and pain.  He claimed that the right lower 
quadrant pain and tenderness was worse and that he had right 
leg symptoms which he attributed to the August 1993 surgery.  
He reported that there were positions he could get into where 
he did not feel the right lower quadrant pain.  If he lay 
flat he reported stretching and pulling in the groin, and had 
to pull his feet up or he developed pain.  He could not 
stretch out in a recliner without pain.  Walking and lifting 
caused pain, and he was only able to walk about a block 
before he experienced pain.  He reported that since the 
surgery in 1993 his legs felt colder and he had pain in his 
calf and arch after walking a block and then developed a pins 
and needles sensation.  Physical examination showed large 
surgical incisions in the abdomen, including a 30 cm right 
upper quadrant to right flank incision and a 22 cm transverse 
right lower quadrant incision with some 2 cm drain scars 
above it.  There was irregularity of the subcutaneous tissue 
and some tissue loss associated with the scarring.  There 
scars were not dysesthetic, but they were tender, 
particularly in the right lower quadrant.  

On VA examination in June 1998 the diagnosis was lower 
extremity tingling, aching, and weakness, all consistent with 
vascular claudication.

On VA examination in July 1998 the examiner noted that the 
veteran had vascular claudication bilaterally and some pain.  
He also had some pain with straight leg raising on the left, 
and the examiner noted that there may be some neurogenic 
component, but felt that it was primarily vascular in origin.  
The examiner opined that the veteran's vascular claudication 
was entirely unrelated to his previous surgical procedure, 
but reserved judgment until an arteriogram was conducted.  

On VA examination addendum in July 1998 the examiner noted 
that an arteriogram had been conducted which provided further 
evidence to support his opinion that the veteran's vascular 
symptoms of the lower extremities were unrelated to his 
previous replantation of his right renal artery into the 
right iliac artery.  

In September 1998 the veteran testified at a hearing at the 
RO that the scarring and pain resulting from the renal 
immobilization and pyeloplasty had immobilized him from doing 
what he thought he should be able to do.  He claimed he was 
not able to lift much and that in order to sit up he had to 
roll over on his belly and get up on his hands and knees.  He 
felt he had reduced to maybe 50 percent of his prior ability 
to function due to problems from the surgery.  He testified 
that he did not have as many hobbies as she used to, and that 
he could still bowl, but not as good as before.  The 
veteran's wife testified that the veteran had pain all the 
time, and that if he was standing or sitting he would get up 
and grab his side, where the kidney was transplanted, and 
would fold up with pain and vomit.  She further testified 
that the veteran had trouble walking straight due to the 
pain, and that he had severe pain after he got out of his 
chair and after sitting for any length of time.  The veteran 
testified he could lift only 20 pounds without significant 
pain and that moving to his right caused the most problems.  
He claimed the pain woke him at night and that riding in a 
car caused problems for him necessitating stops at every rest 
stop.  He could stand in one spot or walk around for only 
about 15 to 20 minutes.  He testified he had pyelograms every 
year, where they inject dye and take x-rays of the kidneys.  

By April 1999 rating decision, the RO granted compensation 
and a 10 percent rating under 38 U.S.C.A. § 1151 for right 
testicular enlargement with pain and hydrocele.

Records received from the Social Security Administration 
showed that the veteran was granted disability benefits based 
on a primary diagnosis of status post cerebrovascular 
accident (CVA) and a secondary diagnosis of status post 
carcinoma of the kidney.  In a residual physical functional 
capacity assessment dated in February 1992 it was noted that 
the veteran underwent right nephrectomy with opening and 
treatment of the transitional cell carcinoma in the right 
kidney, pelvis, and ureter, and then the kidney was 
autotransplanted to his right iliac fossa.  The post-
operative course was normal and the kidney functioned well on 
a scan.  

On VA examination in January 2000 the veteran denied any 
history of intestinal obstruction due to his previous surgery 
and was unaware of any X-ray studies that involved barium or 
upper GI X-ray.  He had some moderate gas symptoms but no 
intermittent episodes of acute abdominal pain and bloating 
that would suggest intestinal obstruction due to scarring.  
He reported that his bowels moved regularly.  He was 
concerned with his right inguinal area where he had right 
lower quadrant pulling pain, which was associated with his 
hydrocele and started after his lower abdominal surgery.  He 
claimed that the pain was getting progressively worse over 
the last four or five months, kept him awake, and required 
analgesics.  He does not ride his lawn mower anymore because 
of increasing pain, and also avoided all stair-climbing and 
lifting.  It was hard for him to bend or kneel.  Objective 
examination showed that the abdomen had a 25 cm right upper 
quadrant scar that followed the coastal margin and a 25 cm 
scar from the right lower quadrant across to the midline of 
the lower abdomen (at the site of the autotransplantation).  
Bowel sounds were normal.  All scars were tender, but the 25 
cm transverse scar at the site of the autotransplantation and 
pyelostomy was exquisitely tender.  There was tenderness into 
the inguinal region and continued tenderness down into the 
right scrotum.  It was noted that he walked with a wide-based 
gait due to his hydrocele and appeared to be in significant 
discomfort with moving around and getting up and down on the 
exam table and dressing and undressing.  The discomfort 
appears obviously to be related to his painful hydrocele.  
Examination of the abdomen showed no abdominal distention, 
tympany, or abnormal bowel sounds that would suggest 
obstruction.  The diagnoses included history of transitional 
cell carcinoma on the right renal pelvis, status post right 
nephrectomy and autotransplantation into the right renal 
fossa, status post vesical pyelostomy, and hydrocele 
secondary to the first two diagnoses.  The examiner noted 
that the veteran's increasing pain in the right lower 
quadrant and inguinal canal and scrotum was due to his 
hydrocele.  The examiner also noted that the veteran was not 
claiming any partial bowel obstruction.  The examiner did not 
think there was any bowel obstruction and indicated that the 
veteran's pain was clearly due to his hydrocele and the 
residual postoperative tenderness in the right lower 
quadrant.

Analysis

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claim 
for an increased rating, and of the respective obligations of 
VA and him to obtain different types of evidence.  He has 
been afforded a VA examination and identified relevant 
medical records have been obtained.  In an April 2003 
statement the veteran indicated that he had no further 
evidence to submit.  The Board is satisfied that the notice 
and duty to assist provisions of the law have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio 
v. Principi, 16 Vet.App. 183 (2002).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

The veteran claims an increase in a 10 percent rating which 
has been assigned for pelvic pain secondary to scar tissue 
from prior renal mobilization and pyeloplasty.  This 
condition represents additional disability due to VA 
treatment, and entitlement to compensation for the condition 
has been established under 38 U.S.C.A. § 1151 "as if" the 
condition were service-connected.  Neither service connection 
nor entitlement to compensation under 38 U.S.C.A. § 1151 is 
established for the veteran's underlying kidney problems 
including renal carcinoma.

A maximum 10 percent rating may be assigned for a superficial 
scar which is tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  Under 
recently revised regulations applicable to scars, a rating 
higher than 10 percent is available only where it is shown 
that there is a scar which is located in an area other than 
the head, face, or neck which is deep or which causes limited 
motion, and which covers an area or areas which exceeds 12 
square inches (77 square centimeters).  38 C.F.R. § 4.118, 
Diagnostic Code 7801.  Scars may also be evaluated for 
limitation of functioning of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805.

The RO has considered rating the veteran's disability under 
Diagnostic Code 7301, which pertains to adhesions of 
peritoneum.  Pursuant to this code, a 0 percent rating is 
assigned for mild adhesions of the peritoneum.  A 10 percent 
rating is assigned for moderate adhesions of the peritoneum, 
with pulling pain on attempting work or aggravated by 
movements of the body, or occasional episodes of colic pain, 
nausea, constipation (perhaps alternating with diarrhea) or 
abdominal distension.  A 30 percent evaluation is warranted 
for moderately severe adhesions of the peritoneum; partial 
obstruction manifested by delayed motility of barium meal and 
less frequent and less prolonged episodes of pain.  38 C.F.R. 
§ 4.114, Diagnostic Code 7301.

The veteran contends that his scarring due to the August 1993 
surgery is painful and has caused problems with his lower 
extremities as well as other functional limitations.  While 
VA examinations have confirmed that the veteran's surgical 
scars are tender and painful, there is no evidence showing 
that these scars are causing any additional functional 
limitations, such as would be required for a higher rating 
under Diagnostic Code 7805.  Moreover, on VA examination in 
1998 the examiner opined that the veteran's vascular 
claudication in the lower extremities was unrelated to the 
1993 surgery.  On VA examination in 2000, the examiner noted 
that the veteran's increasing pain in the right lower 
quadrant and inguinal canal and scrotum was due to his 
hydrocele.  (For which separate compensation under 
38 U.S.C.A. § 1151 has been granted).  With regard to 
Diagnostic Code 7301, the Board notes that a higher rating of 
30 percent is warranted where there are moderately severe 
adhesions of the peritoneum and partial obstruction 
manifested by delayed motility of barium meal and less 
frequent and less prolonged episodes of pain.  Such is not 
shown here with regard to the disability under 38 U.S.C.A. 
§ 1151 of pelvic pain secondary to scar tissue from prior 
renal mobilization and pyeloplasty.  On VA examination in 
2000, the examiner noted that the veteran was not claiming 
any partial bowel obstruction and that there was no bowel 
obstruction and that the veteran's pain was clearly due to 
his hydrocele and the residual postoperative tenderness in 
the right lower quadrant.  

Although VA treatment records show that the veteran was seen 
for treatment following surgery, there is no indication that 
the disability under 38 U.S.C.A. § 1151, consisting of pelvic 
pain secondary to scar tissue from prior renal mobilization 
and pyeloplasty, is more than 10 percent disabling.  This 
specific condition does not produce impairment exceeding that 
found in a tender and painful scar or moderate adhesions of 
the peritoneum, and thus no more than a 10 percent rating is 
warranted.  The preponderance of the evidence is against the 
claim for a higher rating.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

A rating in excess of 10 percent for pelvic pain secondary to 
scar tissue from prior renal mobilization and pyeloplasty is 
denied.



	                        
____________________________________________
	L.W. TOBIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

